Citation Nr: 1526841	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

1.  Entitlement to an increased rating for degenerative disc disease of the cervical spine, currently evaluated as 20 percent disabling

2.  Entitlement to an increased rating for right knee patellar fracture residuals, currently evaluated as 10 percent disabling..

3.  Entitlement to an initial rating in excess of 10 percent for left knee meniscal tear with degenerative joint disease, to include whether a separate compensable rating for instability is warranted.

4.  Entitlement to a total rating based on unemployability due to service-connected disability.  


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971 and from October 1971 to December 1989.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2012 rating decision of the VA Appeals Management Center in Washington, DC that granted service connection for left knee medial meniscus tear with degenerative joint disease, effective March 17, 2006, for which a 10 percent disability rating was established.  The Veteran appeals for a higher initial rating.  The Veteran resides within the Honolulu, Hawaii Regional Office (RO) jurisdiction.

The Board observes that in correspondence received in June 2014, the Veteran appears to raise the issue of entitlement to service connection for a low back disorder as secondary to service-connected bilateral knee disability.  This matter is referred to the RO for an appropriate response.

All issues other than an increased rating for a left knee disorder are remanded to the Agency of Original Jurisdiction (AOJ) as explained below.  VA will notify the Veteran if any action is required on his part.


FINDINGS OF FACT

1.  Residuals of left knee injury are manifested by no more than periarticular articular pathology that includes complaints of pain, stiffness and tenderness, noncompensable limitation of motion, crepitus, and guarding, etc, without evidence of any substantial functional loss.

2.  The Veteran, as likely as not demonstrated slight left knee instability from October 14, 2009 through December 3, 2013.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for left knee meniscal tear with degenerative joint disease are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010-5262 (2014).

2.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for a separate 10 percent rating for left knee instability between October 14, 2009 and December 3, 2013 are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The appellant asserts that the symptoms associated with his service-connected left knee disorder are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  In June 2012, he related that he could not squat, crawl, run or walk without pain, and that swelling was so bad at times that he could not bend the knee.  

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. § 5103 and § 5103A have been met in this instance.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  The Board finds that the necessary development has been accomplished for the claim considered below and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384.  As such, the claim of entitlement to an initial rating in excess of 10 percent for left knee disability is ready to be considered on the merits.

Pertinent Law and Regulations

Historically, an April 2012 rating decision granted service connection for left knee meniscal tear with degenerative joint disease under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010 (2014).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2014).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2014). 

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003 (2014).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2014).  When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be granted.  When limited to 20 degrees, a 30 percent rating is warranted.  If extension is limited to 30 degrees, a 40 percent evaluation may be assigned.  A 50 percent evaluation may be granted when extension of the leg is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.71a, 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet.App 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2014).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the current level of disability that is or primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection may engender a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) See Fenderson v. West, 12 Vet.App. at 126 (1999); see also Hart v. Mansfield, 21 Vet.App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt is resolved in favor of the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

Factual Background

Extensive VA outpatient clinical records dating from 2006 reflect that the Veteran sought treatment for multiple complaints and disorders but no left knee complaints or findings were recorded.  A single reference to positive knee pain was recorded in February 2007.

In September 2009, private records and records from Tripler Army Medical Center show that the appellant was treated for bilateral knee pain.  He related that he was having pain with prolonged waking and standing, as well as a weakness sensation in the legs.  He was not interested in surgical intervention.  Range of motion of the left knee was from zero 130 degrees with no evidence of instability.  Muscle strength and tone were good.  Magnetic resonance imaging (MRI) of the left knee in October 2009 was interpreted as showing a complex tear of the medial meniscus involving the posterior horn and body.  There was no evidence of cruciate or collateral ligament tear.  

The Veteran was afforded VA knee examinations in October 2009, July 2010, December 2010, and December 2012 where history of left knee repair in a Japanese hospital in service was noted.  Complaints included weaker and weaker knees, shooting pains in his left leg two to three times a week, stiffness, instability, buckling, effusion, and heat for which he took codeine with acetaminophen.  He related that two or three years before, he had climbed a ladder and the left knee had given way.  He indicated that he could only stand for short periods of time before swelling began.  The appellant stated that in 2009 he had missed 45 to 45 days of work due to knee symptoms and that he planned to retire because he could not handle his electrician job anymore.  Physical examinations over this time frame disclosed no edema, deformity, ankylosis, effusion, redness, malalignment, or leg length discrepancy.  Gait was normal.  He had positive crepitus and degenerative changes.  Range of motion of the left knee showed flexion from 120 to 140 degrees.  Extension was primarily zero degrees except that in December 2010, range of motion was from 5 to 110 degrees with pain at the ends of motion.  It was noted on that occasion that the Veteran had no further loss or range of motion on repetitive testing due to pain, fatigue, weakness, lack of endurance, or incoordination.  Tenderness to palpation, mild weakness, and slight guarding were recorded in 2009.  In 2012, it was reported that he was not able to perform repetitive use testing due to too much pain and "agitation"  Functional impairment was noted at that time but he was reported to have no limitations in July 2010. 

When examined for VA compensation and pension purposes on December 4, 2013, the Veteran reported that he had flare-ups that impacted left knee and lower leg function.  Left knee range of motion was from zero to 120 degrees.  It was reported that he had additional limitation in range of motion of the left knee and lower leg following repetitive-use testing and had some functional loss and/or functional impairment consisting of less movement than normal, weakened movement, and pain on movement.  There was pain to palpation of the joint line or soft tissues.  Muscle strength and stability testing was normal.  There was no evidence of recurrent patellar subluxation/dislocation.  It was noted that there was no history of joint replacement or other surgical procedures.  The Veteran indicated that he occasionally used a cane to assist in ambulation.  X-rays were performed.  Following examination, the impression was stable bilateral knee osteoarthritis since 2010.  The examiner determined that the Veteran's knee and/or lower leg condition was moderate to severe and had a negative effect on his usual occupation and daily activates due to pain and decreased mobility.  In an ensuing December 2013 addendum, the examiner stated that "although this Veteran was unable to perform the requested three sets of movements it seems more likely than not that flare-up would increase his pain, weakness and fatigability.  He did not manifest incoordination.  The estimated additional loss is twenty degrees."  

The appellant was afforded a VA knee compensation and pension examination in October 2014.  He related that he had been prescribed Naprosyn and codeine with acetaminophen for pain.  The Veteran stated that he was able to walk three to four minutes before pain began and could continue for 15 minutes but needed to stop and rest.  He related that his right knee might give way if he walked further.  He reported flare-ups if he walked over 30 minutes and then was unable to walk for two days afterwards.  The appellant recounted that he had been able to climb ladders and walk and crawl in small spaces until early 2011 while working as an electrician at Pearl Harbor.

On examination left knee range of motion was from zero to 125 degrees with pain beginning at 120 degrees.  It was reported that there was no objective evidence of painful motion.  The Veteran able to perform repetitive-use testing with three repetitions no additional limitation in range of motion of the knee and lower leg.  The examiner stated that the appellant did not have any functional loss and/or functional impairment of the knee and lower leg or tenderness or pain to palpation of the joint line or soft tissues.  Muscle strength testing and joint stability were normal without evidence of recurrent patellar subluxation/dislocation.  It was noted that the Veteran had had no joint replacement or other surgical procedures.  Imaging studies of the knee were performed showing degenerative changes.  The examiner opined that knee degenerative arthritis and meniscal chondrocalcinosis appeared to have been stable since the December 2010 study.  The impression following examination was stable bilateral knee osteoarthritis since 2010.  It was determined that the Veteran's knee and/or lower leg condition impacted his ability to work in that he was currently unable to climb ladders and crawl around working as an electrician.  

Legal Analysis

Following careful review of the record, the Board finds that no more than a 10 percent rating is warranted for the Veteran's service-connected left knee disability since the grant of service connection in March 2006.  The evidence reflects a complaint of pain in 2007 without evidence of treatment for any left knee symptomatology until September 2009.  At that time, left knee symptoms included normal extension and only slightly reduced flexion of 130 degrees with no reference to degenerative changes.  The Veteran complained of pain when walking and standing as well as some weakness and an MRI was interpreted as showing a complex meniscal tear for which he did not want surgery.  When evaluated on VA examinations between October 2009 and October 2014, the appellant continued to complain of pain and weakness, as well as instability and functional impairment.  However objective findings during this period found no more than slight tenderness to palpation, mild weakness, slight guarding and slight anterior instability between 2009 and December 2010 that were not significantly replicated thereafter.  There was only slightly reduced range of motion that was not compensable under diagnostic codes 5260-5261.  In view of such, the Board finds that symptoms that included pain, tenderness, and noncompensable limitation of motion were emblematic of left knee articular and periarticular pathology.  Painful, unstable or malaligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint for which a 10 percent disability evaluation was awarded. See 38 C.F.R. § 4.59 (2013).  The presence of periarticular pathology comports with Diagnostic Code 5010 that provides for a 10 percent evaluation when limitation of motion is noncompensable but affected by painful motion.

In order to warrant a higher disability evaluation from March 2006, based on range of motion, the service-connected left knee disorder has to approximate the functional equivalent of limitation of flexion to 30 degrees and extension to 15 degrees due to any factor. DeLuca v. Brown, 8 Vet.App. 202 (1995).  Here, VA examinations over the relevant time period show that the appellant predominantly had full extension to 0 degrees, and flexion was from 110 to 140 degrees on multiple VA examinations.  Therefore, the most probative evidence establishes that the Veteran had substantially more flexion and extension than that required for a 20 percent disability evaluation under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261.  As such, an evaluation in excess of 10 percent is not warranted since 2006 based on limitation of flexion or extension.

VA General Counsel GC has issued two opinions pertinent to claims of entitlement to higher evaluations for knee disabilities which hold that limitation of motion and instability of the knee may be evaluated separately under separate Diagnostic Codes provided additional disability is shown. See VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  Review of the clinical evidence since 2006 discloses some complaints of left knee give-way weakness without any objective findings to this effect, to include in private records in September 2009.  However, the Veteran was found to have slight instability between VA examinations in October 2009 and December 2010 despite the fact that no medial or collateral ligament laxity or instability was shown in July 2010.  Under the circumstances, Diagnostic Code 5257 is availing of a separate 10 percent rating for the left knee based on a finding of instability between October 14, 2009 and December 3, 2013. However, stability testing performed on VA examination in December 4, 2013 disclosed no objective findings of subluxation or ligamentous laxity and thereafter.  As such, a separate rating is not warranted after December 4, 2013.

The Board has considered whether a higher disability evaluation may be awarded since March 2006 based on any other potentially applicable diagnostic codes pertaining to the left knee.  However, the evidence demonstrates no ankylosis, dislocation of the semilunar cartilage, or malunion or nonunion of the tibia and fibula over the course of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5262 (2014).  Therefore, entitlement to a higher evaluation for left knee disability under those Diagnostic Codes is not warranted.

In assessing the level of severity of the service-connected left knee disability since March 2006, the Board considered functional impairment due to pain, weakness, fatigability, and incoordination. See DeLuca v. Brown, 8 Vet.App. 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  The Board finds in this case, however, that the 10 percent disability evaluation adequately contemplates the degree of functional loss associated with the left knee as no substantial functional incapacity, to include weakness, lack of endurance, or incoordination, etc., is demonstrated in the record.  Although the appellant had complaints that left knee symptomatology affected his duties as an electrician to the extent that he lost up to 50 days from work and had to retire on account of his symptoms, there is no evidence in the extensive VA outpatient records dating from 2006 that he sought any treatment for left knee complaints until September 2009.  The Board notes that even at that time range of motion was almost full without any indication of instability.  He only voiced complaints that the left knee affected his employment on VA examination in 2009.  The evidence shows that there is some functional impairment, but no untoward left knee symptomatology is documented throughout the appeal period.  It appears that his activities of daily living remained substantially unaffected and that he was capable of living unassisted and independently.  On most recent VA examinations in 2013 and 2014, it was opined that left knee symptomatology had remained essentially stable since 2010. The Board would also point out that of record is an Office of Personnel Management form Notification of Personnel Action on which it was recorded that the appellant sought voluntary retirement and that the reason given was "discrimination."  There was no reference to a medical problem.  As such, entitlement to a higher rating is not warranted since March 2006 for left knee functional loss. See 38 C.F.R. §§ 4.40, 4.45.

The Board has considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2014) but finds that there is no basis for further action as to this question.  There is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected left knee is inadequate. See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  There is no objective evidence demonstrating that the appellant's service-connected left knee disability markedly interferes with employment beyond that contemplated by the rating schedule.  There is no evidence showing that he sought treatment or was frequently hospitalized due to left knee symptoms.  The evidence reflects that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary. Thun.

Accordingly, in light of the above, the Board resolves the benefit of the doubt in favor of the Veteran by finding that a separate 10 percent rating is warranted based on left knee instability from October 14, 2009 through December 3, 2013.  However, the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for left knee meniscal tear with degenerative joint disease and there is no doubt to be resolved. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

An initial rating in excess of 10 percent for left knee meniscal tear with degenerative joint disease is denied.

A separate 10 percent rating for left knee instability is granted from October 14, 2009 through December 3, 2013, is granted subject to controlling regulations governing the payment of monetary awards.


REMAND

Review of the record discloses that in an October 2014 rating decision, the Honolulu RO denied service connection for, among other things, an increased rating for cervical spine disease, an increased rating for right knee patellar fracture residuals, and a total rating based on unemployability due to service-connected disability.  There is a notice of disagreement as to these issues and as such, they are listed on the title page of this decision.  The RO has addressed these issues in correspondence but has yet to issue a statement of the case ( See Manlincon v. West, 12 Vet. App. 238 (1999)) and this should be done.

Accordingly, the case is REMANDED for the following actions:

Issue a statement of the case on the issues of entitlement an increased rating for cervical spine disease, an increased rating for right knee patellar fracture residuals, and a total rating based on unemployability due to service-connected disability.  The Veteran is notified that to complete the appeal a timely substantive appeal has to be submitted in order to complete the appeal.  If a hearing is desired it should be conducted in accordance with applicable procedures.  If a timely substantive appeal is not filed, this action may be terminated by the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


